DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. Patent No. 10,847,092), hereinafter Bae, in view of Yang et al. (US 2012/0051506), hereinafter Yang.
	In reference to claim 1, Bae discloses in Figs. 4, a pixel circuit configured to control driving current for a light-emitting element (EL), the pixel circuit comprising:
	a driving transistor (T1) configured to supply driving current to the light-emitting element (EL);
	a first switching transistor (T2) including a source, a gate, and a drain, the first switching transistor being configured to transmit a data signal (VD) corresponding to the driving current;

	a second switching transistor (compensation transistor T3) configured to correct the voltage to be stored to the storage capacitor; (the storage capacitor CST may be connected between the gate of the driving transistor T1 and a first power supply voltage ELVD… a compensation voltage where a negative threshold voltage of the driving transistor T1 is added to the data voltage VD may be applied to the second electrode of the storage capacitor CST through the driving transistor T1 that is diode-connected by the compensating transistor T3, and the storage capacitor CST may store a voltage difference between the first power supply voltage ELVDD and the compensation voltage (col. 9, line 65 – col. 10, line 19).
	Bae does not disclose a first capacitor including an electrode connected with the drain of the driving transistor and electrode to be supply with a predetermined potential.
	In the same field of endeavor, Yang discloses in Fig. 4A a pixel circuit (PXA) having a first capacitor (C2) including an electrode connected to anode of the OLED and an electrode to be supplied with a predetermined potential (ELVDD) and the capacitor (C2) is provided with Bae as illustrated bellow:





[AltContent: textbox (C2)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    920
    888
    media_image1.png
    Greyscale

	
	It is obviously render the capacitor C2 in Bae including an electrode connected to the anode of the EL element (though drain of the driving transistor T1 though T6); and an electrode to be supplied with a predetermined voltage potential (ELVSS) to meet the claim limitation “a first capacitor including an electrode connected to the drain of the 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the first capacitor in Bae as taught by Yang such that the an electrode connected to the drain of the first switching transistor and an electrode connected to the predetermined potential in order to provide pixels capable of compensating threshold voltage of driving transistors and display device including in the pixels (paragraph [0002]).

	In reference to claim 7, Bae discloses the first switching transistor (T2) and the second switching transistor (T3)  are configured to be turned on simultaneously, wherein the second switching transistor (T3) is configured to keep the driving transistor (T1) in a diode-connected state when the second switching transistor is ON, and wherein charges to be stored to the storage capacitor are supplied to the storage capacitor through the channel of the driving transistor in the diode-connected state (in a data write period, the data voltage VD may be applied to the source of the driving transistor T1 through the switching transistor T2, a compensation voltage where a negative threshold voltage of the driving transistor T1 is added to the data voltage VD may be applied to the second electrode of the storage capacitor Cst through the driving transistor T1 that is diode-connected by the compensating transistor T3 and the storage capacitor CST may store a voltage difference between the first power supply voltage ELVDD and the compensation voltage; col. 11, lines 5-14).

In reference to claim 10, Bae discloses a third switching transistor (T5) configured to control ON/ OFF of supply of electric current to the driving transistor (T1), col. 10, lines 57-62;
	a fourth switching transistor (T4) configured to supply a first reset potential Vint the gate of the driving transistor (T1) (col. 10, lines 20-22);
	a fifth switching transistor (T6) located between the driving transistor and the light-emitting element, the fifth switching transistor being configured to control ON/OFF of supply of electric current to the light-emitting element (EL); col. 11, lines 12-23; and 
	a sixth switching transistor (T7) configured to supply a second reset (VINIT) potential to the anode of the light-emitting element (EL); col. 11, lines 22-25).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Yang in view of Han (US 8,976,166).
	In reference to claim 2, Bae does not disclose a value obtained by dividing the capacitance of the first capacitor by the capacitance of the storage capacitor is not less than 2.
	In the same field of endeavor, Han discloses a pixel circuit in Fig. 2 having first capacitor C1 and a storage capacitor C2; a value obtained by dividing the capacitance of the first capacitor C1 and that of the storage capacitor Cst is transmitted to the gate electrode of the driving transistor Td (col. 7, line 58 – col. 8, line 11).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the voltage obtained by dividing the first capacitance and the storage capacitance value in Bae as taught by Han so that the 
	Han does not disclose the value discloses a value obtained by dividing the capacitance of the first capacitor by the capacitance of the storage capacitor is not less than 2.
	Applicant has not disclosed that the value obtained by obtained by dividing the capacitance of the first capacitor by the capacitance of the storage capacitor is not less than 2 provides an advantage, is used for a particular purpose or solves a stated problem. 
Therefore, it would have been obvious to combine to one of ordinary skill in this art to generate the value obtained by dividing the capacitance of the first capacitor by the capacitance of the storage capacitor is not less than 2 to obtain the invention as specified in claim 2.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Yang in view of Cok (US 2009/0115703).
	In reference to claim 3, Bae does not disclose resistor connected in parallel with the storage capacitor.
	In the same field of endeavor, Cok discloses in Fig. 4, a resistor (24) connected in parallel with a storage capacitor (20).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the resistor in Bae as taught by Cok for .

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Yang in view Park et al. (US 2020/0403040).
	In reference to claim 6, Bae does not disclose the first capacitor is a metal-insulator-semiconductor capacitor having a laminate structure of an insulating layer, a metal layer, and a semiconductor film.
	In the same field of endeavor, Park et al. discloses a capacitor in Cst in Fig. 8A is a metal-semiconductor capacitor having a laminate structure of and insulating layer (205), a metal layer (CE2 is a conductive material such as Al, Cu…) and a semiconductor layer (201); see paragraphs [99-100], and [104]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the structure of the capacitor in Bae as taught by Park et al. to increase the area occupied by a display area and also add various functions, to provide a display apparatuses capable of having various components arranged in a display area (paragraph [4]).
	In reference to claim 8, Bae does not disclose the first capacitor includes a lower electrode included in the same semiconductor film as the drain of the driving transistor; and an insulating film and an upper electrode layered on the lower electrode. However, Park in Fig. 8A lower electrode (CE1) of a capacitor included in the same semiconductor film (Act) as the drain electrode of the driving transistor and insulating layer (203) and an upper electrode (CE2) on the upper electrode (see paragraph [100]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae and Yang in view of Park (US 2019/0206328).
	In reference to claim 9, Bae does not disclose wherein the first capacitor is a variable capacitor. In the same field of endeavor, Park discloses in Fig. 3 a variable capacitor is used in a pixel circuit P.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the variable capacitor in Bae as taught by Park to increase charging speed and charging rate of data voltage of the OLED pixel (see abstract).

Response to Arguments
Applicant's arguments, see Remarks filed October 19, 2021, have been fully considered but they are not persuasive. 
	With respect to claims 1, 7, and 10 Applicant argues that … Applicant therefore understands that BAE does not teach the first capacitor as claimed by Applicant’s claims, and that YANG is offered for teaching this feature such that one of ordinary skill would have modified BAE in a manner so as to have foreseeably arrived at a result that satisfies independent claim 1 and dependent claims 7 and 10. …in YANG’s Figure 4A, the drive transistor T1 is an n-type transistor, and the capacitor C2 offered as teaching the claimed “first capacitor” is connected to the power line ELVDD and the source of transistor T1.

	It is therefore respectfully submitted that YANG does not teach the feature for which it is offered, and no combination of YANG with BAR would achieve a result that satisfies Applicant’s claim 1.
	However, in further consideration as discussed in claim 1, it is obviously render the capacitor C2 in Bae including an electrode connected to the anode of the EL element (though drain of the driving transistor T1 (though transistor T6), and an electrode to be supplied with a predetermined voltage potential (ELVSS) to meet the claim limitation “a first capacitor including an electrode connected to the drain of the driving transistor and an electrode to be supplied with the predetermined potential as claimed.  Therefore, the combination of Bae and Yang teaches the limitation “a first capacitor including an electrode connected with the drain of the driving electrode and an electrode is supplied with a predetermined potential as in claim 1. Furthermore, Yang discloses the driving transistor may in the pixel circuit may be implemented with only  P-channel mode transistor, and therefore, a process complexity and manufacturing cost may be reduced compared with the pixel PXA of Fig. 2.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies  (i.e.,  this configuration (Yang capacitor C configuration) has no capability to diminish the “ghost” caused by image retention as described by Applicant’s disclosure (see, e.g., Applicant’s U.S. Pub. No. 2021/0201778 paragraphs [0006]-[0008] describing a “ghost ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Consequently, the combination of Bae and Yang teaches the limitation “a first capacitor including an electrode connected with the drain of the driving transistor and an electrode to be supplied with a predetermined potential as cited in claim 1. 
With respect to claims 1-3 and 6-10 see the rejections as applied in those claims above.
Therefore, the Rejection is maintained
 
	Allowable Subject Matter
Claims 4-5 are objected to as indicated in the previous Office Action.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Na et al.  (U.S. Patent No. 10,255,860) discloses a capacitor Cp2 including an electrode connected with the drain of the P-type driving transistor and an electrode to be supplied with a predetermined potential Vdd in Fig. 4, 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


 



/DUC Q DINH/Primary Examiner, 
Art Unit 2692